UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6003


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANNY LEE PEOPLES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:07-cr-00084-JCT-RSB-3)


Submitted:   May 23, 2013                        Decided:   May 28, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Danny Lee Peoples, Appellant Pro Se.     Charlene Rene Day,
Assistant United  States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Danny Lee Peoples appeals the district court’s order

dismissing his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce

his   sentence.     We   have   reviewed   the   record   and   find   no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      United States v. Peoples, No. 7:07-cr-

00084-JCT-RSB-1 (W.D. Va. Dec. 18, 2012).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                   2